48 So.3d 102 (2010)
Troy D. MAJOR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-4237.
District Court of Appeal of Florida, First District.
November 10, 2010.
Troy D. Major, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is hereby granted a belated appeal of the judgments and sentences rendered on October 1, 2010, in Escambia County Circuit Court case numbers 2008-CF-000841-A and 2008-CF-001726-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint *103 counsel to represent petitioner on appeal.
PETITION GRANTED.
WOLF, DAVIS, and WETHERELL, JJ., concur.